 Case 2:20-cv-00035-JRG Document 6-1 Filed 02/27/20 Page 1 of 1 PageID #: 48



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                               (MARSHALL DIVISION)


 TACTUS TECHNOLOGIES, LLC,                          §
                                                    §
        Plaintiff,                                  §
                                                    §   C.A. No. 2:20-CV-00035
 v.                                                 §
                                                    §   JURY TRIAL DEMANDED
 SAMSUNG ELECTRONICS CO., LTD.;                     §
 and SAMSUNG ELECTRONICS                            §
 AMERICA, INC.,                                     §
                                                    §
         Defendants.                                §



      ORDER GRANTING THE PARTIES’ JOINT MOTION TO EXTEND TIME TO
              ANSWER OR OTHERWISE PLEAD IN RESPONSE TO
         PLAINTIFF’S COMPLAINT AND WAIVER OF FOREIGN SERVICE
                            REQUIREMENT

       Before the Court is the parties’ Joint Motion to Extend Time to Answer or Otherwise Plead

in Response to Plaintiff’s Complaint and Waiver of Foreign Service Requirement in the above-

referenced action.

       Having considered the request and waiver, the Court GRANTS the Motion. IT IS HEREBY

ORDERED that the deadline for the Defendants to move, answer, or otherwise respond to the

Plaintiff’s Complaint in the above-referenced actions is extended to and includes June 4, 2020.




                                                1
